UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number: 000-52684 Progressive Care Inc. (Exact name of registrant as specified in its charter) Delaware 32-0186005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Park Center Blvd., Suite 202, Miami Gardens, FL33169 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 1-786-657-2060 Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-Accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox As of August 14, 2012, the Registrant had 24,338,185 shares of common stock outstanding. PROGRESSIVE CARE INC. FORM 10-Q/A TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations - unaudited 3 Consolidated Statement of Equity –unaudited 4 Consolidated Statement of Cash Flows - unaudited 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risks 26 Item 4. Controls and Procedures 26 PART II—OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURE 28 EXPLANATORY NOTE We are filing this Amendment No.1 on Form 10-Q/A to amend and restate in their entirety the following items of our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 as originally filed with the Securities and Exchange Commission (the “SEC”) on August20, 2012 (the “Original Form10-Q”): (i)Item1 of Part I “Financial Information,” (ii)Item2 of Part I, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and (iii)Item4 of PartI, “Controls and Procedures.” We have also updated the signature page, the certifications of our Chief Executive Officer and Chief Financial Officer in Exhibits 31.1, 31.2, 32.1 and 32.2, and our financial statements formatted in Extensible Business Reporting Language (XBRL) in Exhibits 101. No other sections were affected, but for the convenience of the reader, this report on Form 10-Q/A restates in its entirety, as amended, our Original Form10-Q. This report on Form 10-Q/A is presented as of the filing date of the Original Form10-Q and does not reflect events occurring after that date, or modify or update disclosures in any way other than as required to reflect the restatement described below. We have determined that our previously reported results for the quarter ended June30, 2012 incorrectly accounted for the reverse merger on October 21, 2010 between Progressive Care Inc (the legal acquirer) and Pharmco, LLC (the accounting acquirer), which is being treated herein as a reverse recapitalization. See Note 1 to the financial statements. PART I.—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Progressive Care Inc. and Subsidiaries Consolidated Balance Sheets June 30, 2012 December 31, 2011 (As Restated) (Unaudited) Assets Current Assets Cash $ 107,976 $ 88,874 Accounts receivable - net 1,285,757 1,006,835 Inventory 299,754 248,678 Prepaids 13,395 21,741 Total Current Assets 1,706,882 1,366,128 Property and equipment - net 283,808 276,795 Other Assets Deposits 43,746 44,741 Debt issue costs - net 145,413 22,259 Deferred tax assets - net 169,356 167,613 Total Other Assets 358,515 234,613 Total Assets $ 2,349,205 $ 1,877,536 Liabilities and Stockholders' Equity Current Liabilities Cash overdraft $ - $ 71,380 Accounts payable and accrued liabilities 337,823 248,785 Deferred rent payable 32,387 17,535 Income taxes payable 24,567 43,344 Debt - net 398,024 87,767 Debt - related party - 73,329 Accrued interest payable - related party - 24,732 Derivative liability 228,208 - Deferred tax liabilities - net 21,149 43,599 Total Current Liabilities 1,042,158 610,471 Long Term Debt 150,000 150,000 Total Liabilities 1,192,158 760,471 Stockholders' Equity Common stock, par value $0.0001; 100,000,000 shares authorized 36,596,617 and36,348,830 issued and outstanding, respectively 3,659 3,635 Additional paid in capital (42,365 ) (267,831 ) Retained Earnings 1,195,753 1,381,261 Total Stockholders' Equity 1,157,047 1,117,065 Total Liabilities and Stockholders' Equity $ 2,349,205 $ 1,877,536 See accompanying notes to unaudited consolidated financial statements 2 Progressive Care Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 (As Restated) (As Restated) (As Restated) (As Restated) Sales - net $ 2,542,478 $ 1,897,289 $ 4,970,006 $ 3,769,909 Cost of sales 1,744,855 880,752 3,587,871 1,831,953 Gross profit 797,623 1,016,537 1,382,135 1,937,956 Selling, general and administrative expenses 857,431 1,079,100 1,609,462 1,973,889 Loss from operations (59,808 ) (62,563 ) (227,327 ) (35,933 ) Other income (expense) Change in fair value of derivative liability 15,945 - 15,945 - Gain on AP and debt forgiveness 69,298 - 69,298 - Gain on forgivensss of accrued interest - former related party - - - 12,585 Interest expense (78,898 ) (1,538 ) (86,394 ) (12,571 ) Total other income (expense) - net 6,345 (1,538 ) (1,151 ) 14 Loss before provision for income taxes (53,463 ) (64,101 ) (228,478 ) (35,919 ) Provision for income tax Current income tax benefit (expense) (11,951 ) (9,429 ) 18,777 (40,543 ) Deferred income tax benefit (expense) 19,959 (7,903 ) 24,193 (20,401 ) Total income tax benefit (expense) 8,008 (17,332 ) 42,970 (60,944 ) Net loss $ (45,455 ) $ (81,433 ) $ (185,508 ) $ (96,863 ) Basic and diluted net loss per common share (0.00 ) (0.00 ) (0.01 ) (0.00 ) Weighted average number of common shares outstanding during the period - basic and diluted 36,514,906 35,491,546 36,436,786 34,760,861 See accompanying notes to unaudited consolidated financial statements 3 Progressive Care Inc. and Subsidiaries Consolidated Statement of Stockholders' Equity For the Years Ended December 31, 2011 and 2010 and the Period Ended June 30, 2012. (Unaudited &Restated) Common Stock Additional Total $0.0001 Par Value Paid-in Retained Stockholders' Shares Amount Capital Earnings Equity Balance, December 31, 2010 33,562,000 $ 3,356 $ (1,320,279 ) $ 1,635,538 $ 318,615 Issuance of common stock for services rendered 302,261 30 83,213 - 83,243 Issuance of common stock for services rendered - related parties 1,385,596 139 524,861 - 525,000 Issuance of common stock in connection with the conversions of debt and acrrued interest 1,098,973 110 439,479 - 439,589 Issuance of warrants as debt issue cost - related party - - 4,895 - 4,895 Net loss for the year ended December 31, 2011 - - - (254,277 ) (254,277 ) Balance, December 31, 2011 36,348,830 3,635 (267,831 ) 1,381,261 1,117,065 Issuance of common stock for debt issue costs 196,078 19 99,981 - 100,000 Issuance of common stock for services rendered 30,000 3 14,497 - 14,500 Issuance of common stock for services rendered - related party 21,709 2 9,998 - 10,000 Gain on debt forgiveness - related party - - 100,990 - 100,990 Net loss for the six months ended June 30, 2012 - - - (185,508 ) (185,508 ) Balance, June 30, 2012 (unaudited, as restated) 36,596,617 $ 3,659 $ (42,365 ) $ 1,195,753 $ 1,157,047 See accompanying notes to unaudited consolidated financial statements 4 Progressive Care Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2012 2011 (As Restated) (As Restated) Cash Flows From Operating Activities: Net loss $ (185,508 ) $ (96,863 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 128,574 40,556 Bad debt 38,311 - Recognition of stock-based compensation 14,500 335,845 Recognition of stock-based compensation - related parties 10,000 - Forgiveness of accrued interest - former related party - (12,585 ) Amortization of debt issue costs and debt discount 67,485 - Change in fair value of derivative liability (15,945 ) - Gain on AP and debt forgiveness (69,298 ) - Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable - net (317,233 ) (228,455 ) Inventory (51,076 ) 67,568 Prepaids 8,346 (4,985 ) Deposits 995 (35,704 ) Deferred taxes (24,193 ) 20,401 Increase (decrease) in: Accounts payable and accrued liabilities 217,745 112,658 Deferred rent 14,852 8,733 Income tax payable (18,777 ) 40,543 Accrued interest payable - related party 2,929 (2,897 ) Net Cash Provided by (Used in) Operating Activities (178,293 ) 244,815 Cash Flows From Investing Activities: Purchase of property and equipment (135,587 ) (128,766 ) Net Cash Used in Investing Activities (135,587 ) (128,766 ) Cash Flows From Financing Activities: Cash overdraft (71,380 ) - Proceeds from issuance of debt 540,000 - Repayment of debt (83,138 ) (71,780 ) Debt issue costs (52,500 ) - Net Cash Provided by (Used in) Financing Activities 332,982 (71,780 ) Net increase in cash 19,102 44,269 Cash at beginning of year 88,874 204,336 Cash at end of period $ 107,976 $ 248,605 Supplemental disclosures of cash flow information: Cash paid for interest $ 12,062 $ 2,480 Cash paid for taxes $ 3,000 $ - Supplemental disclosures of non-cash financing activities: Conversion of accounts payable to notes $ 122,176 $ - Debt discount recorded on convertible debt accounted for as a derivative liability $ 244,153 $ - Issuance of common stock for debt issue costs $ 100,000 $ - Gain on debt forgiveness - related party $ 100,990 $ - Conversion of notes payable into common shares $ - $ 410,000 Conversion of accrued interest into common shares $ - $ 29,589 See accompanying notes to unaudited consolidated financial statements 5 Progressive Care Inc. and Subsidiaries Notes to the Consolidated Financial Statements June 30, 2012 (Unaudited) (As Restated) Note 1 Nature of Operations, Recapitalization and Restatement (As Restated) Organization Progressive Training, Inc. (“Progressive Training”)was incorporated onOctober 31, 2006in the State of Delaware. Pharmco, LLCa Florida limited liability company (“PharmCo”) was incorporated on November 29, 2005. On October 21, 2010, Progressive Trainingentered into an Agreement and Plan of Merger with PharmCo, and Pharmco Acquisition Corp. (“Acquisition Sub”), pursuant to which Acquisition Sub was merged with and into PharmCo, and PharmCo, as the surviving corporation, became the Company’s wholly-owned subsidiary (the “Reverse Merger”). As part of the Reverse Merger, Progressive Training was renamed Progressive Care Inc. (the “Company”). Description of the Business The Company is a retail pharmacy specializing in the sale of medications and related patient care management, the sale and rental of durable medical equipment ("DME") and the supply of prescription medications and DME to nursing homes and assisted living facilities. Recapitalization Immediately following the Reverse Merger, the shareholders of PharmCo owned a majority of the outstanding shares of the Company, giving them voting control. In addition, as part of the transaction, the previous owners of Progressive Training retained the training video business; therefore, the transaction was accounted for as a reverse recapitalization. The assets and liabilities and the historical operations that are reflected in the financial statements are those of PharmCo.The historical consolidated financial statements reflect the impact of the change in capital structure that resulted from the recapitalization from the earliest period presented. Restatement The Company has restated its audited financial statements for the year ended December 31, 2010 (filed as amendment #2 on January 28, 2013) and its audited financial statements for the year ended December 31, 2011 (filed as amendment #1 on February 15, 2013). The Company is restating herein its unaudited quarterly financial statements for the quarters ended June 30, 2012 and 2011, originally filed in a Quarterly Report on Form 10-Q with the SEC on August 20, 2012. The Company is also concurrently restating its unaudited financial statement for the quarters ended March 31, 2012 and 2011, originally filed in a Quarterly Report on Form 10-Q with the SEC on May 21, 2012 and, its unaudited financial statement for the quarters ended September 30, 2012 and 2011, originally filed in a Quarterly Report on Form 10-Q with the SEC on November 21, 2012. The Company originally recorded the Reverse Merger between Progressive Training and PharmCo as an acquisition, whereby Progressive Training acquired PharmCo. The financial statements are being restated to properly account for the Reverse Merger as a reverse recapitalization, whereby for accounting purposes, PharmCo acquired Progressive Training and therefore the financial statements set forth above are required to be restated. 6 Progressive Care Inc. and Subsidiaries Notes to the Consolidated Financial Statements June 30, 2012 (Unaudited) (As Restated) The following tables present the impact of the restatements on the Company’s June 30, 2012 consolidated balance sheet and the Company’s three and six months ended June 30, 2012 and 2011 consolidated statements of operations and statements of cash flows: June 30, 2012 As Originally Reported Adjustments As Restated Assets Current Assets Cash $ 107,976 $ - $ 107,976 Accounts receivable - net 1,285,757 - 1,285,757 Inventory 299,754 - 299,754 Prepaids 13,395 - 13,395 Total Current Assets 1,706,882 - 1,706,882 Property and equipment - net 283,808 - 283,808 Other Assets Deposits 43,746 - 43,746 Debt issue costs - net 145,413 145,413 Deferred tax assets - net - 169,356 A 169,356 Total Other Assets 189,159 169,356 358,515 Total Assets $ 2,179,849 $ 169,356 $ 2,349,205 Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued liabilities $ 337,823 $ - $ 337,823 Deferred rent payable 32,387 - 32,387 Income taxes payable 42,656 (18,089 ) A 24,567 Debt - net 398,024 - 398,024 Derivative liability 228,208 - 228,208 Deferred tax liabilities - net - 21,149 A 21,149 Total Current Liabilities 1,039,098 3,060 1,042,158 Long Term Debt 150,000 - 150,000 Total Liabilities 1,189,098 3,060 1,192,158 Stockholders' Equity Common stock, par value $0.0001; 100,000,000 shares authorized; 35,280,000 and5,280,000 issued and outstanding, respectively 3,831 (172 ) C 3,659 Additional paid in capital 136,885 (179,250 ) B (42,365 ) Retained earnings 850,035 345,718 B 1,195,753 Total Stockholders' Equity 990,751 166,296 1,157,047 Total Liabilities and Stockholders' Equity $ 2,179,849 $ 169,356 $ 2,349,205 Adjustments A - Recalculation of taxes including new net operating loss as a result of Reverse Merger; see Note 10 B- Change in additional paid in capital and retained earnings a result of change in acquirer/acquiree in connection with Reverse Merger; see Note 1 C - Cancellation and retirement of 1,718,000 shares of Progressive owned by Pharmco prior to the Reverse Merger 7 Progressive Care Inc. and Subsidiaries Notes to the Consolidated Financial Statements June 30, 2012 (Unaudited) (As Restated) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 As Originally Reported Adjustments As Restated As Originally Reported Adjustments As Restated As Originally Reported Adjustments As Restated As Originally Reported Adjustments As Restated Sales - net $ 2,542,478 $ - $ 2,542,478 $ 1,897,289 $ - $ 1,897,289 $ 4,970,006 $ - $ 4,970,006 $ 3,769,909 $ - $ 3,769,909 Cost of sales 1,744,855 - 1,744,855 880,752 - 880,752 3,587,871 - 3,587,871 1,831,953 - 1,831,953 Gross profit 797,623 - 797,623 1,016,537 - 1,016,537 1,382,135 - 1,382,135 1,937,956 - 1,937,956 Selling, general and administrative expenses 857,431 - 857,431 1,139,734 (60,634 ) 1,079,100 1,609,462 - 1,609,462 2,094,492 (120,603 ) B 1,973,889 Loss from operations (59,808 ) - (59,808 ) (123,197 ) 60,634 (62,563 ) (227,327 ) - (227,327 ) (156,536 ) 120,603 (35,933 ) Other income (expense) Change in fair value of derivative liability 15,945 - 15,945 - - - 15,945 - 15,945 - - - Gain on AP and debt forgiveness 69,298 - 69,298 - - - 69,298 - 69,298 - - - Gain on forgivensss of accrued interest - former related party - 12,585 - 12,585 Interest expense (78,898 ) - (78,898 ) (1,538 ) - (1,538 ) (86,394 ) - (86,394 ) (12,571 ) - (12,571 ) Total other income (expense) - net 6,345 - 6,345 (1,538 ) - (1,538 ) (1,151 ) - (1,151 ) 14 - 14 Loss before provision for income taxes (53,463 ) - (53,463 ) (124,735 ) 60,634 (64,101 ) (228,478 ) - (228,478 ) (156,522 ) 120,603 (35,919 ) Provision for income tax Current income tax benefit (expense) - (11,951 ) A (11,951 ) 49,067 (58,496 ) A (9,429 ) - 18,777 A 18,777 - (40,543 ) A (40,543 ) Deferred income tax benefit (expense) - 19,959 A 19,959 (26,100 ) 18,197 A (7,903 ) - 24,193 A 24,193 - (20,401 ) A (20,401 ) Total income tax benefit (expense) - 8,008 8,008 22,967 (40,299 ) (17,332 ) - 42,970 42,970 - (60,944 ) (60,944 ) Net loss $ (53,463 ) $ 8,008 $ (45,455 ) $ (101,768 ) $ 20,335 $ (81,433 ) $ (228,478 ) $ 42,970 $ (185,508 ) $ (156,522 ) $ 59,659 $ (96,863 ) Basic and diluted loss per share (0.00 ) (0.00 ) (0.00 ) (0.00 ) (0.01 ) (0.01 ) (0.00 ) (0.00 ) Weighted average number of common shares outstanding during the period - basic and diluted 36,514,609 36,514,906 37,209,546 35,491,546 36,436,786 36,436,786 36,478,861 34,760,861 Adjustments A - Recalculation of taxes including new net operating loss as a result of Reverse Merger; see Note 10 B - Removal of amortization expense of intangible assets in connection with Reverse Merger; see Note 1. 8 Progressive Care Inc. and Subsidiaries Notes to the Consolidated Financial Statements June 30, 2012 (Unaudited) (As Restated) June 30, 2012 June 30, 2011 As Originally Reported Adjustments As Restated As Originally
